I am unable to concur in the conclusion reached by Judge Mackintosh. The northwest and southwest corners of the Eighth street and F avenue improved intersection touch the southeast and northeast corners of respondents' properties. *Page 188 
If that improved intersection is not "adjacent to or abutting upon" respondents' corner properties, then no private property is "adjacent to or abutting upon" any street intersection. It has been uniformly held and recognized as the law of this state, that the cost of the improvement of street intersections is chargeable by special assessment against adjacent and abutting property as the improvement of streets lying directly in front of abutting property is chargeable against such property. As I understand this record, respondents' corner properties were only charged an amount to aid in paying the cost of this whole improvement in proportion as one half of the Eighth street and F avenue intersection improvement bears to the whole improvement. I can see that, reading the quoted portion of the statute literally, it may seem to lend support to the view reached in the foregoing opinion; but, to my mind, such conclusion is so wholly out of harmony with the spirit of the statute, that its provisions should be held to mean that property situated as respondents' property is situated is within the termini of the district or improvement, and therefore assessable to the extent this property has been assessed. For these reasons, I think the collection of the assessment ought not to be enjoined. *Page 189